08-3407-pr
     Canty v. Kruger

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                     Appeals
 2       for the Second Circuit, held at the Daniel Patrick                     Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                     City of
 4       New York, on the 22 nd day of February, two thousand                   ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                ROSEMARY S. POOLER,
 9                ROBERT A. KATZMANN,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       MOSHE CINQUE CANTY,
14                Plaintiff-Appellant,
15
16                     -v.-                                              08-3407-pr
17
18       FREDERICK J. KRUGER, Correction
19       Lieutenant, LT. QUINN, Correction
20       Lieutenant, RICHARD J. COX, Correction
21       Sergeant, PETER M. KUC, Correction
22       Officer, JEFFREY W. CLAFLIN,
23       Correction Officer, RICHARD M. KNIGHT,
24       Correction Officer,
25                Defendants-Appellees.
26       - - - - - - - - - - - - - - - - - - - -X
27


                                                  1
 1   APPEARING FOR APPELLANT:   Moshe Cinque Canty, pro se,
 2                              Elmira, New York.
 3
 4   APPEARING FOR APPELLEE:    Andrew M. Cuomo, Attorney
 5                              General of the State of New
 6                              York; Barbara D. Underwood,
 7                              Solicitor General of the State
 8                              of New York; Andrea Oser, Deputy
 9                              Solicitor General of the State
10                              of New York; Rajit S. Dosanjh,
11                              Assistant Solicitor General of
12                              the State of New York.
13
14        Appeal from a judgment of the United States District
15   Court for the Northern District of New York (McCurn, J.).
16
17        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
18   AND DECREED that the judgment of the district court be
19   AFFIRMED.
20
21        Plaintiff-appellant Moshe Cinque Canty argues that the
22   jury’s verdict was unsupported by sufficient evidence. We
23   assume the parties’ familiarity with the underlying facts,
24   the procedural history, and the issues presented for review.
25
26        Canty did not preserve his argument by filing a motion
27   pursuant to Rule 50 of the Federal Rules of Civil Procedure.
28   Accordingly, we may consider his challenge only: (1) if the
29   district court indicated that a Rule 50 motion need not be
30   filed, or (2) “to prevent a manifest injustice in cases
31   where a jury’s verdict is wholly without legal support.”
32   Jacques v. DiMarzio, Inc., 386 F.3d 192, 199 (2d Cir. 2004)
33   (internal quotation marks and alteration omitted). Here,
34   the district court did not relieve Canty of his obligation
35   under Rule 50, and the officers’ testimony at trial
36   constitutes sufficient evidence to sustain the jury’s
37   verdict.
38
39        Finding no merit in Canty’s remaining arguments, we
40   hereby AFFIRM the judgment of the district court.
41
42                              FOR THE COURT:
43                              CATHERINE O’HAGAN WOLFE, CLERK
44
45
46

                                  2